Exhibit 10.2

FOUNDER HOLDERS CONSENT LETTER

This FOUNDER HOLDERS CONSENT LETTER (this “Consent”) is entered into as of
October 27, 2020, between Galileo NewCo Limited, a company incorporated under
the laws of Guernsey (“NewCo”), Maven Topco Limited, a company incorporated
under the laws of Guernsey (the “Company”), dMY Technology Group, Inc. II, a
Delaware corporation (“dMY”), dMY Sponsor II, LLC, a Delaware limited liability
company (the “Sponsor”) and each holder (each, a “Founder Holder” and,
collectively, the “Founder Holders”) of the issued and outstanding shares of
Class B common stock of dMY, par value $0.0001 per share (the “dMY Class B
Common Stock”). Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Business Combination Agreement
(as defined below).

WHEREAS, the Founder Holders own an aggregate of 6,900,000 shares of dMY Class B
Common Stock;

WHEREAS, on August 13, 2020, Sponsor, dMY and each of the Founder Holders
entered into a letter agreement in connection with the underwriting agreement
entered into by dMY and attached as Exhibit A hereto (the “Original Sponsor
Letter”);

WHEREAS, on October 27, 2020, dMY entered into a Business Combination Agreement
(the “Business Combination Agreement”) with the Company, Maven Midco Limited, a
private limited company incorporated under the laws of England and Wales, NewCo,
Genius Merger Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of
NewCo (“Merger Sub”) and the Sponsor. Pursuant to the transactions contemplated
by the terms of the Business Combination Agreement, and subject to the
satisfaction or waiver of certain conditions set forth therein, among other
things, Merger Sub will merge with and into dMY, with dMY surviving the merger
and continuing as a wholly owned subsidiary of NewCo (the transactions
contemplated by the Business Combination Agreement and the related ancillary
agreements, the “Business Combination”);

WHEREAS, Article 4.3(b) of dMY’s Amended and Restated Certificate of
Incorporation (the “Charter”) provides that, automatically on the closing of the
Business Combination, each share of dMY Class B Common Stock will automatically
convert on a one-for-one basis into shares of dMY Class A Common Stock; provided
that, if, in connection with the consummation of the Business Combination,
additional shares of dMY Class A Common Stock are issued or deemed issued in
excess of the amounts sold in dMY’s initial public offering, the ratio for which
the shares of dMY Class B Common Stock shall convert into shares of dMY Class A
Common Stock will be adjusted so that the number of shares of dMY Class A Common
Stock issuable upon conversion of all shares of dMY Class B Common Stock will
equal, in the aggregate, 25% of the sum of (a) the total number of all shares of
dMY Class A Common Stock issued in dMY’s initial public offering (including any
shares of dMY Class A Common Stock issued pursuant to the underwriters’
over-allotment option) plus (b) the sum of (i) all shares of dMY Class A Common
Stock issued or deemed issued or issuable upon conversion or exercise of any
equity-linked securities or rights issued or deemed issued in connection with or
in relation to the consummation of the Business Combination (including any
shares of dMY Class A Common Stock issued pursuant to a forward purchase
agreement), excluding any shares of dMY Class A Common Stock or equity-linked
securities or rights issued, or to be issued, to any seller in the Business
Combination, any private placement warrants issued to the Sponsor, or an
affiliate of the Sponsor or dMY’s officers and directors upon the conversion of
working capital loans made to dMY and any warrants issued pursuant to a forward
purchase agreement, minus (ii) the number of shares of dMY Class A Common Stock
redeemed in connection with a Business Combination, provided that such
conversion of shares of dMY Class B Common Stock shall never be less than on a
one-for-one basis (the “Conversion Rights Provision”);

WHEREAS, under the Charter, the Business Combination and the transactions
contemplated thereby (including the PIPE Investment) will trigger the Conversion
Rights Provision; and

WHEREAS, in connection with the Business Combination, the parties hereto desire
that each Founder Holder irrevocably waives his, her or its rights under Article
4.3(b) of the Charter with respect to any additional shares of dMY Class A
Common Stock otherwise issuable upon conversion pursuant to the Conversion
Rights Provision (the “Excess Shares”).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and to induce NewCo and the Company to enter into the Business
Combination Agreement, the parties hereto agree as follows:

Section 1. Waiver and Conversion.

(a) Each Founder Holder hereby irrevocably and unconditionally relinquishes and
waives (the “Waiver”) any and all rights, title and interest such Founder Holder
has or will have under Article 4.3(b) of the Charter to receive Excess Shares
upon conversion of the shares of dMY Class B Common Stock in connection with the
closing of the Business Combination.

(b) Each Founder Holder hereby acknowledges and agrees that, to the extent such
Founder Holder receives any Excess Shares as a result of any conversion of
shares of dMY Class B Common Stock, such Founder Holder shall surrender such
shares, including any certificates thereof, to NewCo for cancellation, and no
consideration shall be payable to such Founder Holder in connection therewith.

(c) Each Founder Holder hereby acknowledges and agrees that, immediately prior
to the Merger Effective Time, and subject to Section 1(a) above, each share of
dMY Class B Common Stock that is issued and outstanding as of such time shall
automatically convert in accordance with the Conversion Rights Provision into
one share of dMY Class A Common Stock, and all the Founder Holders jointly and
severally agree that as a result of such conversion, all outstanding shares of
dMY Class B Common Stock shall collectively convert into 6,900,000 shares of dMY
Class A Common Stock (subject to the provisions set forth in the Sponsor
Forfeiture Agreement).

Section 2. Third Party Beneficiary. Pursuant to Section 13 of the Original
Sponsor Letter, each of the parties to the Original Sponsor Letter agree that
notwithstanding Section 15 of the Original Sponsor Letter, each of NewCo and the
Company shall be express third party beneficiaries of such Original Sponsor
Letter and may directly enforce (including by an action for specific
performance, injunctive relief or other equitable relief) each of the provisions
set forth therein as though directly party thereto; provided that, to the extent
the Business Combination Agreement is terminated in accordance with its terms,
NewCo and the Company shall no longer be a third party beneficiary of the
Original Sponsor Letter for any purposes and shall have no right to directly
enforce (including by an action for specific performance, injunctive relief or
other equitable relief) any of the provisions set forth in the Original Sponsor
Letter in any respects.

Section 3. Successors and Assigns. The parties hereto acknowledge and agree that
the terms of this Consent are binding on and shall inure to the benefit of such
party’s beneficiaries, heirs, legatees and other statutorily designated
representatives. Each Founder Holder also understands that this Consent, once
executed, is irrevocable and binding, and if a Founder Holder transfers, sells
or otherwise assigns any shares of dMY Class B Common Stock held by it as of the
date of this Agreement, the transferee of such shares of dMY Class B Common
Stock shall be bound by the terms of this Consent as if such transferee were a
party hereto. Any Founder Holder that desires to transfer, sell or otherwise
assign any shares of dMY Class B Common Stock shall, in addition to any other
existing obligations or restrictions applicable to such proposed transfer, sale
or assignment that may exist, provide the proposed transferee with a copy of
this Consent and obtain from such proposed transferee a written acknowledgment
that such proposed transferee acknowledges and agrees to the Waiver and the
other matters set forth in this Consent.

Section 4. Authorization; Enforcement. Each of the parties hereto represents
that (a) it has the requisite corporate power or legal capacity, as applicable,
and authority to enter into, deliver and perform his, her or its obligations
under this Consent, (b) this Consent has been duly authorized, executed and
delivered by such party and (c) this Consent is enforceable against it in
accordance with its terms.

Section 5. Effect of this Consent on Charter. The Charter and the Original
Sponsor Letter, as affected hereby, shall remain in full force and effect. The
Waiver contained in this Consent shall not constitute a waiver of any other
provision of the Charter, except as expressly provided herein with respect to
Article 4.3(b). This Consent constitutes the entire agreement and understanding
of the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Consent may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.



--------------------------------------------------------------------------------

Section 6. Counterparts. This Consent may be executed in two (2) or more
counterparts (including by electronic means), all of which shall be considered
one and the same agreement and shall become effective when signed by each of the
parties hereto and delivered to the other parties hereto, it being understood
that all parties hereto need not sign the same counterpart.

Section 7. Governing Law; Venue; Waiver of Jury Trial.

(a) This Consent, and any claim or cause of action hereunder based upon, arising
out of or related to this Consent (whether based on law, in equity, in contract,
in tort or any other theory) or the negotiation, execution, performance or
enforcement of this Consent, shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to the principles
of conflicts of law thereof.

(b) THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE UNITED
STATES DISTRICT COURT IN THE STATE OF DELAWARE, THE DELAWARE COURT OF CHANCERY
AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE STATE OF
DELAWARE SOLELY IN RESPECT OF THE INTERPRETATION AND ENFORCEMENT OF THE
PROVISIONS OF THIS CONSENT AND THE DOCUMENTS REFERRED TO IN THIS CONSENT AND IN
RESPECT OF THE BUSINESS COMBINATION CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND
AGREE NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR
INTERPRETATION OR ENFORCEMENT HEREOF OR ANY SUCH DOCUMENT THAT IS NOT SUBJECT
THERETO OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT
MAINTAINABLE IN SAID COURTS OR THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT
THIS CONSENT OR ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND
THE PARTIES HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH
ACTION, SUIT OR PROCEEDING SHALL BE HEARD AND DETERMINED BY SUCH A DELAWARE
STATE OR FEDERAL COURT. THE PARTIES HERETO HEREBY CONSENT TO AND GRANT ANY SUCH
COURT JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER
OF SUCH DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION
WITH SUCH ACTION, SUIT OR PROCEEDING IN SUCH MANNER AS MAY BE PERMITTED BY LAW
SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.

(c) EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS CONSENT OR THE BUSINESS COMBINATION CONTEMPLATED HEREBY IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS CONSENT OR THE BUSINESS COMBINATION
CONTEMPLATED BY THIS CONSENT. EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT
(I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER;
(III) SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS CONSENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 7.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Consent as of the date
first written above.

 

MAVEN TOPCO LIMITED   By:  

/s/ Gabriele Cipparrone

    Name: Gabriele Cipparrone     Title: Director GALILEO NEWCO LIMITED   By:  

/s/ Gabriele Cipparrone

    Name: Gabriele Cipparrone     Title: Director DMY TECHNOLOGY GROUP, INC. II
  By:  

/s/ Niccolo de Masi

    Name: Niccolo de Masi     Title: Chief Executive Officer DMY SPONSOR II, LLC
  By:  

/s/ Harry L. You

    Name: Harry L. You     Title: Manager By:  

/s/ Darla Anderson

  Name: Darla Anderson By:  

/s/ Francesca Luthi

  Name: Francesca Luthi By:  

/s/ Charles E. Wert

  Name: Charles E. Wert